ORIGINAL                                                  02/18/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 21-0605


                                          DA 21-0605


 BOARD OF REGENTS OF HIGHER                                                   FILED
 EDUCATION OF THE STATE OF MONTANA,
                                                                              FEB 1 8 2022
                                                                           Bowen Greenw000
               Petitioner and Appellee,                                  Clerk of Supreme
                                                                            State of lw,,ItanaCourt


 v.
                                                                    ORDER
 THE STATE OF MONTANA, BY AND
 THROUGH AUSTIN KNUDSEN, IN HIS
 OFFICIAL CAPACITY AS ATTORNEY
 GENERAL OF THE STATE OF MONTANA,

               Respondent and Appellant.


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the Montana
Rules of Appellate Procedure. After reviewing the amicus curiae brief of Montana
Shooting Sports Association electronically filed on February 17, 2022, this Court has
determined that the brief does not comply with the below-referenced Rule and must be
resubmitted.
       M. R. App. P. 11(6)(b)(iii) requires the cover page to include the name, the venue
of the tribunal, and the judge in which the case originated or from which appeal is taken.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Amicus shall electronically file with the Clerk of this Court this brief containing the
revisions necessary to comply with the specified Rule and that Amicus shall serve copies
of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       The Clerk is directed to provide a true copy of this Order to Amicus and to all parties
of record.
       DATED this 18th day of February, 2022.


                                                         ?.-i /e Aiiit,
                                                                   Justice




                                              2